 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PHILLIP JOSEPH JOHNSON,                           No. 2:19-cv-1103 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   BLACKMON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. By

18   order filed July 11, 2019, plaintiff’s complaint was screened and he was given the option to

19   proceed immediately on his claims against defendants Struble and Peña or to amend the

20   complaint. ECF No. 6 at 8. Plaintiff has now notified the court that he would like to amend the

21   complaint. ECF No. 9.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiff shall have thirty days from the service of this order to file an amended

24   complaint as outlined in the July 11, 2019 screening order. If plaintiff fails to file an amended

25   complaint, the case will proceed on the original complaint as screened and it will be

26   recommended that the claims against defendant Blackmon be dismissed without prejudice.

27   ////

28   ////
                                                      1
 1           2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

 2   form used in this district.

 3   Dated: August 1, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7   13:john1103.amend

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
